Citation Nr: 0522943	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  02-08 751A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to an increased initial (compensable) evaluation 
for residuals of dental injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1960 to June 1964

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001rating decision which granted 
service connection for residuals of a dental injury and 
assigned a noncompensable rating.

A November 2001 rating decision continued the noncompensable 
evaluation of the appellant's dental injury residuals, 
granted service connection for a scar, left lower lip, with a 
noncompensable evaluation, and granted a 10 percent 
evaluation based on multiple noncompensable evaluations which 
interfere with employment.  The veteran's notice of 
disagreement (NOD) appealed only the noncompensable 
evaluation for his dental injury residuals.  There is no 
record of an NOD having been submitted as concerns the 
evaluation of the scar or the one for multiple noncompensable 
evaluations.  Therefore, they will not be addressed in this 
decision.

A January 2003 rating decision denied service connection for 
a heart condition as secondary to the service-connected 
dental injury residuals and granted service connection for an 
anxiety disorder with a 10 percent evaluation effective July 
12, 2002.  There is no record of an NOD having been submitted 
as concerns the January 2003 rating decision.  Therefore, it 
will not be addressed in this decision.

A Board hearing was held in February 2003 at the RO (Travel 
Board) before the undersigned, who was designated by the 
Chairman of the Board to conduct the hearing pursuant to 
38 U.S.C.A. § 7101(c) (West 2002).  A transcript of the 
hearing testimony has been associated with the claims file.  

In December 2003, the Board remanded the veteran's claim for 
additional evidentiary development.  This development has 
been undertaken, and the veteran's claim is properly before 
the Board at this time.


In May 2004, the veteran submitted medical statements which 
indicated that there was a relationship between the veteran's 
service-connected dental condition and his current heart 
condition.  The RO has not developed or adjudicated a claim 
of secondary service connection.  As such, the Board does not 
have jurisdiction over this issue.  The issue is therefore, 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The medical evidence shows the veteran wore suitable 
dentures for his upper and lower teeth from October 31, 1997, 
to October 29, 2002, and from July 11, 2003.

2.  From October 30, 2002, to July 10, 2003, the veteran was 
directed not to wear his lower dentures due to undergoing 
vestibuloplasty.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
from October 31, 1997, to October 29, 2002, and from July 11, 
2003, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.21, 4.150, Diagnostic Code 9913 (2004).

2.  The criteria for an initial disability rating of 30 
percent from October 30, 2002, to July 10, 2003, are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.21, 4.150, Diagnostic Code 9913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed March 1998, March 2001, November 2001, 
June 2002, and January 2003 rating decisions, and a June 2002 
statement of the case (SOC) and January 2003 and February 
2005 supplemental statements of the case (SSOCs) that 
discussed the pertinent evidence and the laws and regulations 
related to the claim on appeal.  Moreover, these documents 
essentially notified them of the evidence needed by the 
veteran to prevail on his claim.

In addition, in an April 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
with respect to his claim that he needed to submit medical 
evidence to show that his residuals of a dental injury were 
worse than currently rated.

As it pertained to respective responsibilities, the veteran 
was told to complete VA Form 21-4142, Authorization for 
Release of Information, if he wanted VA to obtain any 
additional private medical records in support of his claim.  
The veteran was further informed that he could submit any 
additional information or evidence to VA, preferably within 
60 days.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in April 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the current issue 
on appeal, a substantially complete application was received 
in October 1997.  Thereafter, The RO issued rating decisions 
in March 1998, March 2001, November 2001, June 2002, and 
January 2003.  In April 2004, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claim on appeal, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit pertinent evidence pertaining to 
his claim, after initial AOJ adjudication of his claim.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  In this regard, throughout 
this appeal process, VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
Specifically, VA has associated with the claims folder the 
veteran's service medical records, VA outpatient treatment 
and examination reports, and private medical records.  The 
veteran has not identified any additional evidence pertinent 
to his claim, not already of record, and there are no 
additional records to obtain.  Moreover, as noted above, the 
veteran has been informed of the type of evidence necessary 
to substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  Therefore, the Board finds that any error in the 
timing of the veteran's notification of the VCAA constituted 
harmless error.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Factual Background

In December 1997, the veteran underwent VA dental 
examination.  During the examination, he complained of 
difficulty chewing particularly on the left side.  He also 
complained of occasional cracking on the left side of the 
jaw, and occasional tingling on the left side of the face.  
He reported that his current dentures were worn and loose.  
He was noted to have a small scar on the left side of the 
lower lip.

On examination, the face was symmetrical, and mandibular 
range of motion was normal.  The remainder of the extraoral 
examination was noncontributory.  Intraoral examination 
revealed the maxilla and mandible were edentulous.  Maxillary 
and mandibular complete dentures were present and were 
moderately stable and retentive.  The vertical dimension of 
occlusion appeared overly closed, and there was a class 3 
anterior relationship in the closed position.  The mandibular 
edentulous ridge demonstrated moderately advance resorption, 
and the crestal bone was slightly irregular and prominent 
particularly on the left side.  A small ulcer was present on 
the left retromolar prepped and draped in the usual sterile 
fashion and appeared to be consistent with irritation from 
the denture.  The remainder of the intraoral examination was 
noncontributory.  The diagnosis was edentulous veteran with 
moderately advanced mandibular alveolar resorption, 
inadequate complete dentures, and a one-centimeter scar on 
the lower lip.

In June 2000, the veteran underwent VA dental examination.  
His claims file was reviewed.  Intraoral examination revealed 
edentulous maxilla and mandible.  There was moderate 
resorption in the maxilla and mandibular ridge.  The rest of 
the soft tissue was within normal limits.  The diagnosis was 
edentulous maxillary and mandible from extractions September 
1960 to October 1960.  There were ill-fitting replacements.

In a June 2000 written statement, A.A., M.D., indicated he 
believed the veteran being edentulous was due to a cut in the 
blood supply to his teeth following his in-service injury.

In January 2002, the veteran underwent VA dental examination.  
Intraoral examination showed edentulous maxilla and mandible.  
The full upper and full lower were severely abraded, with 
loss of vertical dimension of occlusion.  Extraoral 
examination showed the left commissural had a small scar 
running horizontal that was approximately one-half inch long.  
Previous x-rays confirmed edentulous maxilla and mandible.  
The diagnosis was loss of teeth, acquired.

In a February 2002 VA examination report, the examiner 
indicated that the mandible exhibited full range of motion.  
The lip scar was not restrictive of motion.  X-rays revealed 
edentulous mandible and maxilla with alveolar resorption 
consistent with loss of teeth.  They also showed that 
maxillary bone atrophy was consistent with extractions.  X-
rays did not reveal evidence of old mandibular fractures.  
The mandibular conylkes and neck were visualized within their 
fossae and there was no shortening of either condylar necks 
as seen in an old condylar neck fracture.  The veteran was 
edentulous.  Intraoral examination revealed moderate loss of 
mandibular vestular (buccal) depth.  There were no epulis 
fissuratum.   The mandible exhibited mild atrophy.  
Posteriorly, there was no obvious evidence of old mandibular 
fracture.  The examiner indicated that diagnoses were 
edentucism, scar on the left lip, loss of depth mandibular 
vestibule, and ill-fitting dentures.

In April 2002, the VA examiner continued to state that there 
was no residual mandibular pathology, status post trauma to 
the left face.  The veteran was in the correct treatment for 
replacement of dentures.

On October 30, 2002, the veteran underwent a vestibuloplasty, 
floor of mouth lowering, split-thickness skin graft from the 
left thigh, for the purpose of correcting his poor fitting 
lower dentures.  

VA outpatient treatment records dated from November 2002 to 
August 2003 show the veteran continued to receive treatment 
following his surgery in October 2002.  A July 11, 2003 
treatment record shows the veteran's mandibular dentures were 
inserted.

In December 2002, the veteran underwent VA dental 
examination.  His history of undergoing a vestibuloplasty for 
the lower ridge was noted and it was reported that it was 
slow healing.  The veteran reported that he could not wear 
his lower denture and had a future appointment to get a new 
lower denture.  Intraoral examination revealed edentulous 
maxilla and mandible with moderate to severe resorption of 
the ridges.  The diagnosis was edentulous maxilla and 
mandible.  There was moderate to severe resorption of maxilla 
and mandible ridge from long-term wearing of dentures.

In February 2003, the veteran testified before the 
undersigned Acting Veterans Law Judge at the RO.  He 
testified that he received an extremely hard blow to his face 
in service, one that knocked him out.  He could not remember 
if he was told that anything was wrong with his jaw.  He 
stated that he had cracking and popping when he ate.  He 
related that his family doctor told him he had partial 
mandible deteriorated.  He reported that he currently had 
problems with his new teeth.  He had to have skin grafts of 
both of his legs to his mouth.  He was without teeth for 
months.  He related that even though he had dentures, he had 
problems with food getting caught, and he could not taste 
anything.




III.  Discussion

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2004).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Board notes here that during the pendency of this appeal, 
VA amended its regulations for dental disorders effective 
June 8, 1999.  Where a law or regulation changes after a 
claim has been filed, but before the administrative appeal 
process has been concluded, the Board considers both the 
former and the current schedular criteria.  See, e.g., 
VAOPGCPREC 7-2003.  The effective-date rule established by 38 
U.S.C.A. § 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).

After a review of the relevant regulations, the Board notes 
that the substance of the applicable dental provisions did 
not change as a result of the new dental revisions with 
respect to the veteran's claim.  The only thing that changed 
was the numbering of the diagnostic codes.  Thus, the Board 
will apply the new provisions as there is no prejudice to the 
veteran.

The residuals of dental trauma are currently evaluated as 
noncompensable under 38 C.F.R. § 4.150, Diagnostic Code 9913.  
Initially, the Board notes that there is no evidence of 
chronic osteomyelitis or osteoradionecrosis of the mandible 
to warrant application of Diagnostic Code (Code) 9900, or of 
complete or approximately one-half loss of the mandible to 
warrant application of Code 9901 of Code 9902, respectively.  
Additionally, there is no evidence of malunion or nonunion of 
the mandible, limited motion of the temporomandibular 
articulation, loss of the ramus, loss of the condyloid 
process, or loss of the hard palate.  Therefore, 38 C.F.R. 
§ 4.150, Diagnostic Codes 9903-9912 are not for application.  
Finally, the veteran has never been diagnosed with loss of, 
malunion of, or nonunion of the maxilla.  Therefore 
Diagnostic Codes 9914-9916 are not for application.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (Board's choice of 
diagnostic code is upheld so long as it is supported by 
explanation and evidence).

Under Diagnostic Code 9913, loss of teeth due to loss of 
substance of the body of maxillar or mandible without loss of 
continuity, where the lost masticatory surface cannot be 
restored by suitable prosthesis, warrants a 40 percent rating 
where there is loss of all teeth, a 30 percent rating with 
loss of all upper teeth or all lower teeth, a 20 percent 
rating with all upper and lower posterior teeth missing or 
all upper and lower anterior teeth missing, and a 10 percent 
rating with all upper anterior teeth missing, all lower 
anterior teeth missing, or all upper and lower teeth on one 
side missing.  Where the loss of masticatory surface can be 
restored by suitable prosthesis, a noncompensable rating is 
applied.  A subsequent note states that these ratings apply 
only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling.

The record indicates that the veteran began wearing dentures 
while in the service.  Although he has had to seek periodic 
treatment so that his dentures would fit properly, and has 
complained of them being loose on occasion, the Board finds 
that he was properly rated noncompensable under the criteria 
of Diagnostic Code 9913 for the period from October 1997 to 
October 29 2002 and from July 11, 2003.  In this regard, the 
Board notes that the loss of the masticatory surface was 
restored by suitable prosthesis (i.e. dentures).

The Board, however, notes that on October 30, 2002, the 
veteran underwent vestibuloplasty, a lowering of the floor of 
the mouth and that he could not wear his lower dentures until 
July 11, 2003.  Therefore, the Board finds that for the 
period from October 30, 2002, to July 10, 2003, resolving the 
benefit of the doubt in favor of the veteran, his disability 
warranted a disability evaluation of 30 percent.  The Board 
finds that the fact that the veteran could not wear his lower 
dentures is analogous to loss of all his lower teeth which 
could not be restored by suitable prosthesis (See 38 C.F.R. 
§ 4.150, Diagnostic Code 9913).  An even higher disability 
rating of 40 percent is not warranted because the medical 
evidence does not show that at any time, he was also unable 
to wear his upper dentures.  On July 11, 2003, the veteran 
once again became suitable for lower dentures.  Thus, his 
disability rating should be noncompensable, effective from 
July 11, 2002.  

We understand that the veteran argues that dentures are no 
replacement for real teeth.  He complained that food got 
caught in them, and he lost his sense of taste.  While we are 
sympathetic that all his teeth were removed in service, we 
note that the disability ratings contemplate medication or 
treatment where appropriate.  For example, the Board rates 
hypertension with medication, eyesight with glasses, and 
hearing with hearing aids.  The ratings contemplate the use 
of dentures to replace missing teeth and consider the 
veteran's disability noncompensable if the dentures are 
suitable.

Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairment experienced by the veteran.  As the 
evidence preponderates against the claim for a compensable 
rating for the veteran's residuals of dental injury prior to 
October 30, 2002, and after July 10, 2003, the benefit-of-
the-doubt doctrine is inapplicable, and an increased rating 
for this period of time must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected 


disability, as the Court indicated can be done in this type 
of case.  As noted above, the Board has undertaken to assign 
staged ratings as provided for in Fenderson.


ORDER

An initial compensable evaluation for residuals of a dental 
injury, from October 31, 1997, to October 29, 2002, and 
effective July 11, 2003, is denied.

An initial evaluation of 30 percent for residuals of a dental 
injury is granted, effective from October 30, 2002 to July 
10, 2003, subject to the laws and regulations governing the 
payment of monetary benefits.




	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


